                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

MIKAL HASLAM,                               )        CASE NO. 5:18CV1582
                                            )
                                            )
                      Plaintiff,            )
                                            )        MAGISTRATE JUDGE
                      v.                    )        JONATHAN D. GREENBERG
                                            )
NANCY A. BERRYHILL,                         )
           Acting Commissioner              )        JUDGMENT
           of Social Security,              )
                                            )
                      Defendant.

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: June 20, 2019




                                            1
